DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to “A height adjustable jack and vertical modular component support” (directed to the adjustable jack details shown in figures 1 and 2), classified in E04G5.
II. Claims 5-8, drawn to “A height adjustable jack and vertical modular component support” (directed to the general assembly of the scaffolding shown in figures 3-6), classified in E04G1.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination apparatus of claim 5 does not require (a) a circular unthreaded support post, (b) a U-shaped support base or (c) spindle nut or (d) spigot.  The subcombination has separate utility such as .
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  See the different class/subclass picture provided above as examples of a burdensome search created without restriction.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with attorney Lei Yu on 09/02/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. If applicant wants the combination to be eligible for rejoinder, it should be amended during prosecution as “(withdrawn-amended)” status so that it still includes all the features of any allowable subcombination claim, and so that it has no 112 issues.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 recites “the spindle nut”; this limitation lack antecedent basis in the claims. 
Claim 1, line 7 recites “fastening through- holes are formed”, line 9 recites “the support post provided with fastening through-holes” an line 11 recites “the holes”; since line 6 of the claim establishes “a connecting spigot, with two sets of fastening through-holes”; the recitations in lines 7, 9 and 11 raises 
Claim 1, line 9 recites “the respective end”; this limitation lack antecedent basis in the claims. 
Claim 1 recites limitations such as: “one end of the spigot is inserted into the respective end of the support post”, “after the fastening through-holes are aligned to the respective through-holes” and “the locking pin is inserted through the holes to connect the support post”; these recitations appears to be method steps limitations. Applicant is reminded that the product-by-process limitations mentioned above would not be expected to impart distinctive structural characteristics to the height-adjustable jack and vertical modular component support. 
Claim 2, line 2 recites “one end comprises …”; this recitation raises indefiniteness because it is not clear which element is being referred to. In other words it is not clear one end of which component comprises the proceeding limitations.
Claim 2, line 3 recites “an external threaded section”; is it the same or in addition to the external threaded section recited in claim 1 from which claim 2 depends. 
Claim 2, line 3-4 recites “a fastening through-hole”; is it the same or in addition to the fastening through-hole recited in claim 1 from which claim 2 depends. 
Claim 2, line 6 recites “connecting post”; an article such as “the” is missing to precede this limitation.
Claim 3, line 3 recites “the exterior wall”; this limitation lack antecedent basis in the claims. 
Claim 3, line 2-3 recites “the spindle nut is integrally formed by a rotary handle and two supporting sections symmetrically arranged on the exterior wall of the rotary handle”; as shown in fig. 2; since the rotary handle is 302, it is not clear what are the “two supporting sections symmetrically arranged” recited in the claim. This recitation will be examined as best understood. 
Dependent claims are rejected since they depend from a rejected claim.
Note: that withdrawn claims 5-8 should be revised for similar issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Coday, US (6871454).
In regards to claim 1 Coday discloses:
A height-adjustable jack and vertical modular component support (23; figs. 2 & 3), comprising: a circular unthreaded support post (116; fig. 2) with an external threaded section (178), a U-shaped support base (132) disposed around the external threaded section and capable of sliding relative along the support post; the spindle nut (172) is disposed around the external threaded section and located below the U-shaped support base (as shown in fig. 2); a connecting spigot (28), with two sets of fastening through-holes (98s) formed to use the spigot at different heights; at least one locking pin (174; to clarify, although pin 174 travels in slot 188 it locks the spigot 28 within the slot’s range) is used wherein fastening through- holes are formed at two ends of the spigot (as shown in fig. 2); where one end of the spigot is inserted into the respective end of the support post (fig. 2) provided with fastening through-holes; after the fastening through-holes are aligned to the respective through-holes, the locking pin is inserted through the holes (product by process) to connect (intended use) the support post and connecting spigot; the height-adjustable jack and vertical modular component support also has a perforated disc (162) attached to the circular unthreaded tube section (via 116) located above the L-shaped support base (fig. 2).
	In regards to claim 1 Coday does not disclose the circular unthreaded support post being integrally formed with the external threaded section
	However, while Coday discloses the claimed invention except for the circular unthreaded support post being integrally formed with the external threaded section; it 
	In regards to claim 2 Coday as modified above teaches one end comprises a circular unthreaded tube section (116) and the opposite end of an external threaded section (178); with each provided with a fastening through-hole (118, 188); once the fastening through-hole on the external threaded section is aligned to its respective fastening through-hole on the connecting spigot, the locking pin (174) may be inserted through the holes to connect the support post and connecting post.
	In regards to claim 3 Coday as modified above teaches the spindle nut (172) is integrally formed by a rotary handle (190) and two supporting sections (two halves of circular nut 172) symmetrically arranged on the exterior wall of the rotary handle (as best understood); along with a thread formed on the interior wall of the rotary handle (internal thread of 172 as shown in fig. 2) corresponding to the built-in thread on the external threaded section. 
	In regards to claim 4, examiner takes Official Notice that a standard screw and nut arrangement is old and well-known in the art. One of ordinary skill in the art would . 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/S.M.M/Examiner, Art Unit 3634   

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634